Case 3:19-cv-01905-JD Document 173-1 Filed 02/12/21 Page 1 of 3




                   EHXIBIT 1
                  Case 3:19-cv-01905-JD Document 173-1 Filed 02/12/21 Page 2 of 3


Harbour, Michael

From:                              Harbour, Michael
Sent:                              Friday, February 12, 2021 11:39 AM
To:                                Harbour, Michael
Subject:                           FW: Activity in Case 4:19-cv-06769-HSG Apple Inc. v. IXI IP, LLC et al Order on
                                   Administrative Motion per Civil Local Rule 7-11




From: ECF-CAND@cand.uscourts.gov <ECF-CAND@cand.uscourts.gov>
Sent: Thursday, February 11, 2021 3:39 PM
To: efiling@cand.uscourts.gov
Subject: Activity in Case 4:19-cv-06769-HSG Apple Inc. v. IXI IP, LLC et al Order on Administrative Motion per Civil Local
Rule 7-11


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-
mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of
record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents
filed electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other
users. To avoid later charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

                                                   U.S. District Court

                                              California Northern District

Notice of Electronic Filing

The following transaction was entered on 2/11/2021 at 1:38 PM PST and filed on 2/11/2021
Case Name:          Apple Inc. v. IXI IP, LLC et al
Case Number:        4:19-cv-06769-HSG
Filer:
Document Number: 109(No document attached)

Docket Text:
ORDER by Hon. Haywood S. Gilliam, Jr. DENYING Dkt. No. [106] Plaintiff's Administrative
Motion for Relief from the Protective Order. The Court finds that Plaintiff has not established
good cause for relief. Moreover, the Court finds that Defendants relied on the protective order,
and it would be unfair to grant the relief requested by Plaintiff at this time. (This is a text-only
entry generated by the court. There is no document associated with this entry.) (hsglc2S,
COURT STAFF) (Filed on 2/11/2021)


4:19-cv-06769-HSG Notice has been electronically mailed to:

Ameet A. Modi     amodi@desmaraisllp.com, ecfalerts@desmaraisllp.com

                                                             1
                   Case 3:19-cv-01905-JD Document 173-1 Filed 02/12/21 Page 3 of 3


Bailey A Blaies    bblaies@caldwellcc.com

Brian D Matty     bmatty@desmaraisllp.com

Cosmin Maier      CMaier@desmaraisllp.com, ECFAlerts@desmaraisllp.com

Daniel Rollins Pearson      dpearson@caldwellcc.com

Emily H. Chen     echen@desmaraisllp.com, ECFAlerts@desmaraisllp.com

Francesco Silletta      fsilletta@desmaraisllp.com

Hamad Mohammad Hamad             hhamad@caldwellcc.com, bdefeo@caldwellcc.com, mdelaney@caldwellcc.com,
sross@caldwellcc.com

Jason Dodd Cassady jcassady@caldwellcc.com, 1612557420@filings.docketbird.com,
5198251420@filings.docketbird.com, mdelaney@caldwellcc.com, sross@caldwellcc.com

John M. Desmarais        jdesmarais@desmaraisllp.com, ecfalerts@desmaraisllp.com

John V. Picone , III    jpicone@hopkinscarley.com, dhodges@hopkinscarley.com

Joze Faye Welsh        jwelsh@desmaraisllp.com

Robert Kumar Jain       rjain@hopkinscarley.com

Robert Seth Reich , Jr     sreich@caldwellcc.com, mdelaney@caldwellcc.com

4:19-cv-06769-HSG Please see Local Rule 5-5; Notice has NOT been electronically mailed to:




                                                          2
